DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14, 16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 claims a hard coating layer comprising zirconia particles where the amount of zirconia particles are measured by the combination of 
Claim 2 recites the limitation "the first urethane (meth)acrylate oligomer,” “the second urethane (meth)acrylate oligomer,” and “the (meth)acrylate monomer" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-12, 14, 16, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junghans et al. (US Pub. 2019/0308398 A1) in view Park et al. (US Pub. 2014/0220264 A1) and Baetzold et al. (US Pub. 2009/0004478 A1)..
Regarding claims 1-2, 5, 12, 14, and 16, Junghans discloses a composite film comprising a coating layer, polymer film layer and adhesive layer where the coating layer is joined to the polymer film layer and the adhesive layer is on the opposite side of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
The term “for optical displays” in the preamble is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed protective film and the term "optical displays" merely states the intended use for the protective film with no additional limitations imposed on the structure. To the 
Junghans does not specifically disclose the indentation modulus or indentation hardness of the protective film. However, Junghans specifically discloses that self-healing properties and elastic properties of the film act synergistically to exhibit wear resistance (abstract), that the coating layer should have a balance of stretchability and hardness ([0026]) where the Martins hardness is designed to have elasticity for self-healing properties while still maintaining hardness for abrasion resistance ([0056]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have a protective film with the indentation modulus and hardness as claimed to have a balance between abrasion resistance and elasticity as taught in Junghans. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in indentation modulus and indentation hardness involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Junghans discloses the adhesive being a hotmelt or pressure-sensitive adhesive which may be based on acrylates or methacrylates ([0074]-[0077]) but does not specifically disclose the adhesive as a monomer mixtures for a hydroxyl-group containing (meth)acrylic copolymer.
Park discloses pressure sensitive adhesive (hereafter “PSA”) compositions for a protective film that is placed on an optical display which shows the appropriate low-speed and high speed peel strengths and a superior balance between the two (abstract) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the PSA based on (meth)acrylates in Junghans should be the PSA taught in Park which is a polymer and cross-linking agent where the polymer is an acrylic copolymer that can include at least two different monomers having a hydroxyl group to have a PSA with relatively low high-speed peel strength and high low-speed peel strength, endurance reliability, workability, and transparency (Park, [0073] and [0003]).
Junghans further discloses the coating layer being an acrylate coating layer ([0022]) which may include a difunctional or more (meth)acrylate and aliphatic urethane acrylates ([0030]), a photoinitiator ([0047]), an inorganic nanoparticle ([0057]) and various additives ([0054]). Junghans further discloses the amount of particles is more than 1 wt% and preferably up to 10 wt% to increase abrasion resistance while not increasing Martens hardness too much ([0057] and [0060]).
Junghans does not specifically disclose the coating compositions comprising two different urethane (meth)acrylate oligomers with two different elongations and where the first urethane (meth)acrylate oligomer is present in amount of 25 to 45 wt% of the two urethane (meth)acrylates or the first urethane (meth)acrylate is present in an amount of 10 to 50 part by weight and the second is present in an amount of 40 to 80 parts by weight and where the composition further comprises zirconia, a silicon-based additive and a fluorine based additive.
Baetzold discloses flexible hardcoat compositions and protective films comprising one or more urethane (meth)acrylate oligomers which is considered to disclose two urethane (meth)acrylate oligomers, a monomer with at least three (meth)acrylate groups, inorganic particles (abstract) and a photoinitiator ([0044]). The hardcoat may further comprise a fluorine or silicon-containing component to lower the surface energy for the coating for anti-soiling and stain-repellent properties ([0025]). The inorganic particles may be zirconia ([0035]) in the amount of 10 to 200 parts zirconia per 100 parts of hardcoat layer monomer (so including the zirconia would be about 9 parts to 66 parts) ([0035])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Junghans should comprise the hardcoat composition as taught in Baetzold as a composition with a good balance of flexibility and hardness (Baetzold, abstract, [0013] and [0014]). It would have further been obvious that the composition should include both a fluorine-containing and silicon-containing component to lower the surface energy of the coating as taught in Baetzold ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Regarding the amount of zirconia particles in the composition, Junghans teaches the preferred range of amount of inorganic particles is 1 to 10 wt% (Junghans, [0060]) to balance abrasion resistance and Martens hardness (Junghans, [0057]). Baetzold teaches the amount of zirconia particles can be 10 to 200 
Specifically regarding claim 5, Junghans in view of Park and Baetzold does not disclose the urethane (meth)acrylate oligomers having different elongations. However, Baetzold discloses several urethane (meth)acrylate oligomers with different elongation values ([0015]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the urethane (meth)acrylate oligomers listed in Baetzold may be used including two oligomers with different elongation values.
Specifically regarding claims 14 and 16, Baetzold does not specifically disclose the amount of each oligomer. However, Baetzold discloses that the concentration of oligomer may be adjusted based on the physical properties of the oligomer selected where the amount and kind of oligomer is selected in order to obtains a balance of flexibility and good abrasion resistance ([0014] and [0017]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of the two oligomers involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 3, Junghans discloses the polyurethane film being aliphatic polyurethane ([0065]).
Regarding claim 6, the polymer film (base layer) in Junghans has a thickness of 10 to 1000 microns ([0066] and see Table 1 with a specific thickness of 200 microns).
Regarding claim 8, Junghans in view of Park and Baetzold discloses the film of claim 2 as discussed above. Junghans discloses that the urethane (meth)acrylate should have a molecular weight of 2000 to 5000 g/mol to have sufficient elasticity and scratch resistance ([0031]-[0033]). Baetzold discloses the urethane (meth)acrylate having an elongation of 20 to 200% ([0016]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention that at least one of the (meth)acrylate urethane oligomers should have a molecular weight of 2000 to 5000 g/mol to achieve a balance of elasticity and scratch resistance as taught in Junghans (Junghans, [0031]-[0033]) and an elongation of 20 to 200% as a known suitable elongation property for an urethane (meth)acrylate oligomer used in a flexible hardcoat as taught in Baetzold.
Regarding claim 9, Junghans discloses a particle size of below 100 nm ([0057]) and Baetzold discloses a particle size of 5 to 125 nm ([0035]).
Regarding claim 10, Baetzold discloses the amount of tetra or more functional monomer ((meth)acrylate monomer) is less than 30 wt% solids of the total hardcoat composition ([0023]).
Regarding claim 11, Junghans in view of Park and Baetzold discloses the film of claim 2 as discussed above. Junghans in view of Baetzold does not specifically disclose the amount of silicon-containing component and fluorine-containing component. 
Regarding claims 18-19, Junghans in view of Park discloses the film of claim 1 as discussed above. Junghans does not specifically disclose an additional functional layer which may have one of the functions listed in claim 19. 
Baetzold discloses flexible hardcoat compositions (abstract) on a thermoplastic polyurethane substrate ([0064]) where the hardcoat contains high refractive index nanoparticles, zirconia ([0037]), to have a high refractive index layer where a low refractive index layer may be applied to the surface to have an antireflective surface ([0063]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Junghans contain zirconia particles to make a high refractive index layer and then a low refractive index layer could be included to make the surface antireflective as taught in Baetzold (Baetzold, [0063]).
Regarding claim 20, Junghans in view of Park and Baetzold discloses the protective film of claim 1 as discussed above. Junghans does not specifically discloses 
Regarding claims 21 and 23-24, Junghans in view of Park and Baetzold discloses the film of claim 1 or 2 as discussed above. Regarding claim 21, Junghans does not specifically disclose the protective film having a radius of curvature of 5 mm or less. Regarding claims 23-24, Junghans does not specifically disclose an optical member comprising the protective film of claim 1.
Baetzold discloses a flexible hard coat on a substrate (abstract and [0064]) where the hardcoat has sufficient flexibility to be bent around a 2 mm mandrel without cracking (abstract). The protective coating is suitable for use on optical displays ([0073]-[0074])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the composite film in Junghans could be designed to have sufficient flexibility to be bent around a 2 mm mandrel without cracking to have sufficient flexibility so that the protective coating may be used in an optical display as taught in Baetzold (Baetzold, [0012] and [0073]-[0074] and see Junghans, abstract and [0026] which disclose that the film should have flexibility and [0087] which discloses that the film may be used in optical applications).
Regarding claim 22, the polyurethane thermoplastic film in Junghans will be either be a retardation film or an optically isotropic film since all films will be one of these .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junghans in view of Park and Baetzold as applied to claim 2 above, and further in view of Lee (US Pub. 2017/0335136 A1).
Junghans in view of Park and Baetzold discloses the film of claim 2 as discussed above. Junghans discloses that the urethane (meth)acrylate should have a molecular weight of 2000 to 5000 g/mol to have sufficient elasticity and scratch resistance ([0031]-[0033]). Junghans in view of Baetzold does not disclose the urethane (meth)acrylate having an elongation of 1 to 15%.
Lee discloses a hard coating film comprising a urethane (meth)acrylate oligomer with an elongation of 0.1 to 50% used in a flexible display (abstract and [0038]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that at least one of the (meth)acrylate urethane oligomers should have a molecular weight of 2000 to 5000 g/mol to achieve a balance of elasticity and scratch resistance as taught in Junghans (Junghans, [0031]-[0033]) and an elongation of 0.1 to 50% as taught in Lee as a known suitable elongation for an urethane (meth)acrylate oligomer for use in a hardcoat in a flexible display. 

Response to Arguments
Applicant's arguments filed 12/26/2021 have been fully considered but they are not persuasive. 
Applicant argues Junghans in view of Park and Baetzold fails to disclose the amount of zirconia being 0.01 to 9 parts based on 100 parts of the first and second urethane (meth)acrylate oligomers, the (math)acrylate monomer, and zirconia particles where Baetzold discloses 10 to 200 parts of particles to 100 parts of hardcoat layer monomer. Applicant argues the cited references fail to teach folding flexibility where more than 9 parts of zirconia particles will unacceptably decrease folding flexibility. A Declaration by Kim filed 10/26/2021 is submitted as evidence of unexpected results where 2 samples one with 9 parts zirconia particles to have a folding flexibility of 3 mm and one with 11 parts zirconia particles to have a folding flexibility of 5 mm where the compositions of these new examples are similar to Examples 1 and 8. Applicant argues when the amount of particles exceeds 9 parts, the protective film exhibits crack in the foldability test to exhibit poor folding flexibility. Applicant argues based on these unexpected results, and since Baetzold teaches more than 9 parts of zirconia, Junghans in view of Park and Baetzold fails to teach the claimed invention.
Examiner respectfully disagrees. First, the range set forth in Baetzold is considered to overlap or be very close to the claimed range since Baetzold disclose the amount of zirconia per 100 parts of monomers without the zirconia (Baetzold, [0035]), so when zirconia is added to the monomer (10 parts/110 parts), there are 9 parts of zirconia. However, even without this modification, Junghans is considered to teach the amount of inorganic oxide particles which may be zirconia as taught in Baetzold. Junghans teaches that while inorganic particles add abrasion resistance, too many can impact Martens hardness where the amount of inorganic particles is particularly preferably 1 to 10 wt% (Junghans, [0060]). Therefore, Junghans is considered to teach .
In response to applicant's argument that the amount of particles allows for improved foldability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, to the extent Applicant is arguing unexpected results, the results are not commensurate in scope with the claims. The affidavit by Kim under 37 CFR 1.132 filed 10/26/2021 is insufficient to overcome the rejection of claims 1-3, 5-12, 14, 16, and 18-24 based upon unexpected results as set forth in the last Office action because:  the results are not commensurate in scope with the claimed invention and Applicant has failed to establish unexpected results (see MPEP 716.02(b) and (d)). 
Kim tests two additional examples which are similar to examples 1 and 8 with the amount modified to 9 parts for supplemental example 1 and 11 parts for supplemental example 2. The folding flexibility value also increases from 1 and 3 mm for examples 1 and 8 respectively with 3 part by weight zirconia to 3 mm for supplementary example 1 with 9 parts by weight zirconia, and 5 mm for supplementary example 2 with 11 parts by weight zirconia. Although these results do show a decrease in foldability flexibility with increased zirconia, the decrease appears to follow an obvious pattern whereby as zirconia amount increases, folding flexibility decreases. Further, comparative Example 6 has the amount of zirconia in the claimed range with 3 parts by weight but also has a folding flexibility of 5 mm (see Tables 2 and 3 in the instant Specification). From this 
The results are also not considered commensurate in scope with the claimed invention. The claimed invention claims broadly two (meth)acrylate oligomers and a (meth)acrylate monomer but it is clear looking at the results that the type and amount of components will affect the final properties. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). Here, it is not clear based on a single similar composition that the amount of zirconia particles will have such a great effect on the properties of the film especially when the coating uses oligomers and monomers which produce a higher or lower hardness film. Thus, for the reasons discussed above, unexpected results have not been established.
Thus, for the reasons discussed above, the 35 USC 103 rejection over Junghans in view of Park and Baetzold is respectfully maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783